Appellee has suggested that this appeal should be dismissed for various reasons to which we have given careful consideration.
We have concluded that the motion is not well taken except as to the questions relative to the sufficiency of the appeal bond.
It appears that W. E. Baird, Jr., the clerk of the district court of Winkler county, is a party to the suit, and the trial court, because of that fact, appointed I. H. Russell clerk pro tempore to serve in this cause.
It further appears that the probable amount of the costs in this suit was fixed by W. E. Baird, Jr., at the sum of $400, and that he approved the appeal bond executed in that amount by appellants.
The bond should have been for double that amount and the clerk pro tempore should have fixed the amount of costs and approved the appeal bond.
Unless a bond meeting these requirements is filed in this court within twenty days from this date, the motion to dismiss will be sustained and the appeal dismissed.